RICE, J.
—In this State, the law is settled, that a voluntary conveyance, as against existing creditors, is absolutely void ; but that to avoid it as against subsequent creditors, it must be shown to have been made with a fraudulent intent. Thomas v. Degraffenreid, 17 Ala. 602.
The appellanis are subsequent creditors. Their debt was *445created on the 25tb day of October, 1845, and is- evidenced by a promissory note executed on that day. On the 29th November, 1845, they obtained from their debtor a mortgage to secure the payment of their said debt. They did not take the mortgage in satisfaction of any debt, nor incur any new responsibility for it, nor waive any right or lien, nor pay or part with anything to obtain it; but they took the mortgage as a mere security for the precedent debt. ' Their claim is opposed by a voluntary conveyance of the same real estate embraced by the mortgage, executed by their debtor on the 28th January, 1845, to Allen N. Lightfoot, as trustee, for the wife of said debtor. The voluntary conveyance is an absolute conveyance, and is for the separate use of the wife ; arid under the frame of appellants’ bill, and their admission made at the hearing, the said voluntary conveyance must be regarded as having been duly recorded in the proper office on the 25th February, 1845.
Upon such a state of facts, it is clear that the appellants are not entitled to relief in chancery, without averring ^,nd proving that the prior voluntary conveyance was executed with a fraudulent intent.—Donaldson v. The Bank of Cape Fear, 1 Dev. Eq. R. 103; Dickerson v. Tillinghast, 4 Paige’s Ch. R. 215; Nolen v. Gwynn, 16 Ala. 728; Coddington v. Bay, 20 John. R. 637.
The bill alleges that the voluntary conveyance was executed with such fraudulent intent; and if that allegation had’.been-proved, the appellants would have been entitled to a de'cr^e." Corprew v. Arthur, 15 Ala. 525- But in our opinion, the evidence fails to show any such fraudulent intent. The law does not allow us to impute fraud to any party, when the facts and circumstances o*Rt of which it is supposed to arise may well consist with honesty and purity of intention.—Smith v. Br. Bank at Mobile, 21 Ala. 125; Henderson v. Mabry, 13 ib. 713; Ravisies v. Alston, 5 ib. 297.
The ground upon which the chancellor dismissed the bill, is not defensible. The cause was submitted for final decree on the pleadings and proof, and the bill was dismissed without prejudice to the right of complainants to file another. This decree, being right, although rendered for a wrong reason, must be affirmed.—Evans v. Gordon, 8 Porter’s R. 142.